Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 1, 2022

                                    No. 04-21-00331-CR

                               John Darrick RITTENBERRY,
                                          Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B20109
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER

       Appellant’s brief was originally due on December 29, 2021. Appellant has been granted
one previous extension until January 28, 2022. On January 28, 2022, appellant’s appointed
appellate counsel, Mr. Patrick Maguire, filed a motion requesting a second extension until
February 27, 2022.
        The motion is GRANTED, and Mr. Maguire is ORDERED to file appellant’s brief no
later than February 27, 2022. NO FURTHER REQUESTS FOR AN EXTENSION OF TIME
WILL BE GRANTED ABSENT EXTENUATING CIRCUMSTANCES.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court